Citation Nr: 0626275	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  95-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral discogenic injury, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
injury, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for chronic right 
peroneal strain, currently evaluated as 10 percent disabling.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance or due to being housebound.

7.  Entitlement to special monthly compensation based on loss 
of use of both feet.

8.  Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant.

9.  Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.

10.  Entitlement to service connection for foot drop.

11.  Entitlement to service connection for rib injuries.

12.  Entitlement to service connection for chronic pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from January 1968 to February 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
from multiple rating actions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
1993, the claim of entitlement to automobile or other 
conveyance and adaptive equipment was denied.  In March 1993, 
the RO denied the claim for specially adapted housing/special 
home adaptation.  In March 1994, the RO denied special 
monthly compensation (SMC) based on need for aid and 
attendance and housebound status, and based on loss of use of 
the lower extremities.  

In March 1997, the RO denied the following:  entitlement to 
an increased evaluation for PTSD, rated as 70 percent 
disabling; entitlement to an increased evaluation for 
lumbosacral discogenic injury, rated as 60 percent disabling; 
entitlement to an increased evaluation for right knee injury 
residuals, to include a lateral menisectomy, rated as 40 
percent disabling; entitlement to an increased evaluation for 
internal derangement of the left knee, postoperative medial 
menisectomy, rated as 30 percent disabling; and entitlement 
to an increased evaluation for right chronic peroneal strain, 
rated as 10 percent disabling.  Finally, in August 2000, the 
RO denied entitlement to service connection for foot drop, 
rib injuries, and chronic pain.

The issues of entitlement to an increased evaluation for PTSD 
and SMC based on the need for aid and attendance are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.

The issues of entitlement to SMC based on housebound status, 
entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant, and 
entitlement to a certificate of eligibility for automobile 
and adaptive equipment or for adaptive equipment only will be 
deferred pending the outcome of the Remand herein.



FINDINGS OF FACT

1.  The veteran's low back DDD is manifested by complaints of 
low back pain, severe limitation of motion, and intact 
sensation in the lower extremities.

2.  There are no neurological deficits involving the sciatic 
nerve; muscle strength is normal, and there is no muscle 
spasm or objective indication of muscle atrophy.

3.  Treatment by bed rest has not been prescribed by a 
physician.

4.  The veteran's right knee disability is manifested by 
painful and limited motion, with no subluxation or 
instability, normal strength, severe degenerative joint 
disease (DJD), and some fatigability which causes no 
additional loss of motion.  Ankylosis has not been shown to 
be present.

5.  The veteran's left knee disability is manifested by 
limitation of extension and complaints of pain.

6.  The veteran's right peroneal strain residuals are 
manifested by normal strength of the deep and superficial 
peroneals and good musculature of the foot, with good, 
painless range of motion.

7.  The veteran does not have demonstrated loss of use of 
either foot.

8.  Foot drop is not shown by the evidence to currently be 
present.

9.  Rib injuries were not manifested in service.

10.  Chronic pain was not shown in service.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 60 percent for the lumbosacral discogenic injury 
have not been met under the criteria in effect prior to 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes (DCs) 5285, 5286, 5293 (2002).
 
2.  The schedular criteria for a disability evaluation 
greater than 60 percent for the lumbosacral discogenic injury 
have not been met under the criteria in effect from September 
23, 2002.   38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5293 (2003).
 
3.  The schedular criteria for a disability evaluation 
greater than 60 percent for the lumbosacral discogenic injury 
have not been met under the criteria in effect from September 
26, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5253 to 5243 (2005).
 
4.  The schedular criteria for a disability evaluation 
greater than 40 percent for the right knee injury residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5256, 5262 (2005).

5.  The schedular criteria for a disability evaluation 
greater than 30 percent for the left knee injury residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5256, 5260, 5261 (2005).

6.  The schedular criteria for a disability evaluation 
greater than 10 percent for a right peroneal strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, DC 5284 
(2005).

7.  The criteria for entitlement to SMC due to loss of use of 
the foot have not been met.  38 U.S.C.A. §§ 1114(l), 5103(a), 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.350(b) 
(2005). 

8.  Foot drop was not incurred in or aggravated by service, 
and is not related to a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.310(a) (2005).

9.  Rib injuries were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005)

10.  Chronic pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done because the initial 
unfavorable decision was issued long before the promulgation 
of the VCAA.  However, as noted below, the Board finds that 
the provisions of the VCAA have been complied with.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In April and June 2005 and January 2006 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore believe that 
appropriate notice has been given in this case. As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, at 1349.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Furthermore, the veteran was advised, by virtue of detailed 
statements of the case (SOC) and supplemental statements of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  Further, the claims file 
reflects that the March 2006 SOC and SSOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to

the veteran in proceeding with the present decision.  Since 
the claims for service connection, SMC, and increased ratings 
are being denied, no effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

A.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing is related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under 38 C.F.R. Part 4, DC 5010 (2005), traumatic arthritis 
is to be rated as degenerative arthritis.  38 C.F.R. Part 4, 
DC 5003, states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of the evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased evaluation.  38 U.S.C.A. § 7104; 
38 C.F.R. § 4.2, 4.6.


B.  SMC

An additional monthly payment is authorized when a veteran 
has suffered from the anatomical loss or loss of use of both 
feet.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350(b) (2005).

C.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.


III.  Factual background and analysis

A.  Increased Rating - Lumbosacral discogenic injury

The relevant evidence of record includes a March 1992 private 
hospital report.  The veteran was noted to be in marked 
distress due to severe pain.  He stated that he could not 
walk or lie flat.  Movement was restricted, he had moderate 
spasms and straight leg raises were to 45 degrees 
bilaterally.  

A June VA neurological evaluation of the veteran noted one-
inch atrophy of the right calf and mild radiculopathy into 
the right lower extremity.  Examination of the spine showed 
back pain with mild pain radiation into the right leg.  There 
were no postural abnormalities, kyphosis, or scoliosis 
present.  The muscles of the back were well-developed.  He 
refused to forward flex; extension was to 5 degrees; side 
flexion was to 20 degrees bilaterally; and rotation was to 20 
degrees bilaterally.  He had pain on all motions.  The ankle 
jerks were absent.  

A March 1995 VA X-ray showed a prior laminectomy at L5, with 
no evidence of recurrence of disc protrusion or spinal 
stenosis.  An MRI performed on the veteran in August 1996 
showed grade I spondyloisthesis of L5 on S1 which was 
unchanged from prior studies.  There was also mild neural 
forminal narrowing.  In January 1997, he was able to forward 
flex to about 45 degrees.  Though there was no severe pain, 
he was not able to extend more than neutral before his knees 
started to buckle.  Sensation was decreased at L5 
bilaterally, with grade I spondylolisthesis of L5-S1.

VA conducted an examination of the veteran in November 2000.  
The motor examination revealed 5/5 strength in all the 
extremities, with encouragement.  He had pain on movement of 
several joints for brief periods but he was able to give good 
strength.  He had normal muscle tone and bulk except for the 
right gastrocnemius, which was slightly smaller than the 
left.  Sensation was intact to both light touch and 
proprioception.  He was able to briefly stand on his heels 
and toes.  Reflexes were 2+ at the knees and 1+ at the 
ankles.  The toes were downgoing

to plantar stimulation.  Straight leg raises were negative.  
The diagnosis indicated that there was no evidence found of 
radiculopathy and no significant evidence of myelopathy or 
spinal cord injury on examination.  

The veteran was afforded a psychiatric examination in June 
2005.  The examiner noted that other members of the clinic 
staff had observed the veteran walking without difficulty.  

A VA orthopedic examination of the veteran was performed in 
September 2005.  He stated that he had pain in the back that 
radiated into the toes.  He said that the pain would be so 
bad that he found it hard to breath.  He further indicated 
that the pain would also radiate into the shoulder blades.  
He was noted to be confined to a wheelchair and he stated 
that he would have flare-ups three to four times per month 
which caused severe limitation in his ability to transfer 
from the wheelchair.  He wore a brace on the back and had 
been incontinent since his first back surgery.  The examiner 
commented that examination of the veteran while standing was 
not possible, but he was observed transferring from the 
wheelchair to the examination table without difficulty.  The 
examiner stated that he was very histrionic to pain.  Forward 
flexion was to about 30 degrees with significant pain  
through all motion.  He displayed 0 to 10 degrees of 
extension, and bilateral rotation to 10 degrees with severe 
pain.  Side bending was to 10 degrees, also with severe pain  
He was unable to do repetitive motions due to pain.  When 
distracted, he had negative straight leg raising.  Continuing 
with distraction he had positive straight leg raises at 30 
degrees; however, when the examiner indicated that he was 
examining the knee, he was able to bring the leg to 70 
degrees (at which time the veteran indicated that his knee 
hurt).  He had non-organic tenderness to direct palpation of 
the back.  When the examiner did cervical compression, the 
veteran related that he had low back pain radiating into the 
legs; the examiner thought that he was overreacting.  On 
rotary movements, he reported significant pain.  His flexors, 
hamstring, and quadriceps muscles displayed 5/5 strength.  
The lower extremities had good musculature.  His toes were 
downgoing and sensation in the lower extremities was intact.  
He displayed 1+ Achilles and patellar tendon reflexes.  An X-
ray revealed advanced arthritic changes with compression of 
L2, and spondylosis and

spondylolisthesis at L5.  These findings were confirmed by 
MRI.  The diagnosis was DJD of the lumbar spine.  The 
examiner felt that the veteran's subjective complaints were 
greater than they should have been based on the objective 
findings.

A neurological addendum to the examination was made in 
October 2005.  It was noted that the veteran had normal 
muscle tone and bulk in both upper and lower extremities.  

The veteran submitted multiple VA outpatient treatment 
records developed between 2000 and 2005.  In July 2000, it 
was noted that, despite the veteran's assertions that he had 
considerable wasting of the right lower extremity, there was 
no evidence of focal atrophy.  Motor strength was 5/5, he had 
normal tone and reflexes, and normal sensation.  The 
impression was of no history of specific spinal cord injury.  
An August 2005 note from the Augusta VAMC found full range of 
motion of the legs and no evidence of muscle atrophy.  
Throughout these records, the veteran complained of low back 
pain.

In January 2006, the VA examiner who had examined the veteran 
in September 2005 offered an addendum to that report.  It was 
indicated that the entire claims folder had been reviewed and 
it now appeared that the veteran had viable reasons for his 
complaints of pain (low back and knee DJD).  The examiner 
then stated that the veteran "probably does warrant to have 
his disabilities rated as he has them now or even slightly 
increased per his orthopedic exam."

The veteran's service-connected low back disability with 
degenerative disc disease (DDD) was rated as 60 percent 
disabling under the criteria of DC 5293 (2002 & 2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The Board notes that the veteran was provided notice of the 
revised regulations in the March 2006 SSOC described above.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.
 
In the instant case, the 60 percent evaluation assigned under 
DC 5293 is the maximum evaluation assignable.  In order to 
justify a 100 percent disability evaluation under DC 5286 
there would have to be evidence of complete bony fixation at 
an unfavorable angle of the spine with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  There is 
simply no indication in the claims folder that the veteran 
has complete bony fixation at an unfavorable angle of the 
spine.  The evidence clearly shows that no postural 
abnormalities or deformities are present.  While movement of 
the spine is limited, it is possible.  Therefore, a 100 
percent disability evaluation under this code is not 
justified.  A 100 percent evaluation is also warranted under 
DC 5285 when there are vertebral fracture residuals with cord 
involvement, which has rendered an individual bedridden or 
requires the use of long leg braces.  The evidence of record 
quite simply does not indicate that the veteran ever suffered 
a vertebra fracture.  Therefore, a 100 percent evaluation for 
the residuals of such a fracture is not justified.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 60 percent.  
 
38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated severe limitation 
of motion of the spine which is contemplated in the 60 
percent rating assigned under DC 5293 and is compensated 
accordingly.
 
Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
rating the veteran under this rating criteria would not 
afford him a higher evaluation, since 40 percent is the 
maximum evaluation available under this code. 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.
 
In addition, the rating provisions contained these notes:

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.
 
Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Again, the veteran is already evaluated as 60 percent 
disabling.  This regulation provides for no higher 
evaluation.  However, it is noted for the record that the 
veteran has never been prescribed bed rest by a physician.  


Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above, neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 60 percent based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply 
as explained above.  There is no objective indication in the 
record that the veteran suffers from any neurological 
residuals caused by his low back DDD.  There is no 
neurological evidence that he suffers from any impairment of 
the sciatic nerve.  In fact, the October 2005 neurological 
addendum noted that there no evidence of any neurological 
involvement of the lower extremities.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2005).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:
 
Unfavorable ankylosis of the entire spine.....100%
 
Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%
 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%
 
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%
 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%
 
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.
 
Note (4): Round each range of motion measurement to the 
nearest five degrees.
 
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.
 
Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the scheduler 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.  
 
As to rating the orthopedic manifestations of the veteran's 
low back DDD under the general rating formula, an increase to 
100 percent is not warranted because the veteran has not 
demonstrated unfavorable ankylosis of the entire spine.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 60 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 60 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In addition, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), 
ratings are to be based as far as practicable upon the 
average impairment of earning capacity.  However, in those 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Here, there is no evidence of frequent hospitalization for 
treatment of his back disability.  Marked interference with 
employment is not shown as the sole result of the service-
connected lumbar spine disability.  The veteran also suffers 
from multiple other disabilities which contribute to his 
employment difficulties.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his lumbosacral discogenic disease.


B.  Increased Rating - Right knee

The relevant treatment records include a VA examination 
conducted in June 1994.  The veteran complained of 
instability and occasional falls.  He noted that would wear a 
brace.  The examination noted no swelling.  He demonstrated 
crepitation, tenderness, and pain.  Range of motion was from 
5 to 130 degrees.  The diagnosis was DJD.  A March 1995 X-ray 
noted moderate to advanced arthritic changes.  

VA outpatient treatment records show that the veteran's knee 
felt warm to touch and was edematous.  The assessment was 
status post arthrotomy, healing well.  

A private treatment report from April 1996 noted that he was 
status post arthrotomy of the right knee and debridement of 
marked osteophytic changes.  However, his condition was much 
improved but he was still complaining of instability, 
weakness, and pain.  It was recommended that he continue use 
of the wheelchair.  

VA examined the veteran in December 2000.  He complained that 
the knee was stiff and he described the pain as 8 out of 10 
(with 10 being the worst).  He noted that he would fall due 
to instability.  The objective examination showed no 
dislocation or subluxation.  Range of motion was -5 to 40 
degrees with pain at 40 degrees.  There was no swelling or 
effusion, and he was able to walk, although slowly.  X-rays 
showed significant DJD.

During a June 2005 VA psychiatric examination, the clinic 
staff noted that the veteran had been able to walk without 
difficulty.  A September 2005 VA orthopedic examination noted 
his complaints of pain and an inability to walk.  He said 
that he had stiffness and swelling, and he was wearing a KAFO 
brace.  He commented that his pain would flare-up and would 
render him bedridden about once a week.  The physical 
examination noted that the right thigh was atrophied.  He was 
not able to ambulate and transferred from his wheelchair with 
pain.  The knee displayed 0 to 90 degrees of motion with pain 
throughout (passive range of motion was also between 0 and 90 
degrees).  He could not engage in repetitive motion due to 
increased pain and fatigue.  The knee joint was stable to 
varus and valgus stress and there was no joint line 
tenderness.  He grimaced throughout the examination and acted 
as if he were being jolted with shocks throughout 
manipulation of the joint.  There was 1+ laxity on the right 
side of the ACL joint.  The hamstring and quadriceps 
displayed 5/5 strength.  The increase in fatigability did not 
result in any additional loss of range of motion (rather the 
motion was merely slower).  The X-ray showed severe 
tricompartmental DJD.  The diagnosis was DJD.

The veteran's right knee is currently rated as 40 percent 
disabling under DC 5262, which addresses impairment of the 
tibia and fibula.  This is the maximum disability evaluation 
under this code for nonunion with loose motion requiring a 
brace.  The knee disability would warrant a 50 percent 
evaluation under DC 5261 if extension were limited to 45 
degrees; however, his knee has displayed 0 degrees of 
extension, which is normal.  A 50 percent evaluation would 
also be warranted under DC 5256 if the joint were ankylosed 
in flexion between 20 and 45 degrees; a 60 percent evaluation 
requires that the joint be ankylosed in an extremely 
unfavorable angle, in flexion at an angle of 45 degrees.  
Clearly, the record does not indicate that the knee joint is 
ankylosed at all.  Movement is from 0 to 90 degrees.   
Therefore, evaluations in excess of 40 percent under these 
DCs are not justified.  

There is also no indication that a separate evaluation for 
DJD is warranted.  The veteran's knee is not evaluated under 
DC 5257, with at least noncompensable limitation of motion of 
the joint, as noted in DCs 5260 and 5261.  See VAOGCPREC 9-
98.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right knee disability are contemplated in the 40 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the right knee, has caused 
functional loss greater than that contemplated by the 40 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the joint. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As noted above, under 38 C.F.R. § 3.321(b)(1), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity, and, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Here, 
there is no evidence of frequent hospitalization for 
treatment of his right knee disability, and marked 
interference with employment is not shown as the sole result 
of that knee disability.  The veteran also suffers from 
multiple other disabilities which contribute to his 
employment difficulties.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his right knee disability.

C.  Increased Rating - Left knee

The relevant treatment records include a June 1994 VA 
examination report.  The veteran complained of instability, 
with occasional falls.  He said that he wore a brace.  The 
objective examination found no swelling and deformity 
consistent with past surgeries.  There was crepitation, 
tenderness, and pain.  Range of motion was from 0 to 130 
degrees.  A March 1995 X-ray revealed moderate to advanced 
arthritic changes.

The veteran underwent an arthroscopic procedure in January 
1996 for loose chondral bodies.  A January 2000 VA Aid and 
Attendance examination noted 5 to 90 degrees range of motion.

The veteran was afforded a VA examination in December 2000.  
He stated that his knee was often stiff and that when it 
unlocked he would fall.  He was in a motorized scooter at the 
time of the examination.  The objective examination found no 
dislocation or subluxation.  Range of motion was from -5 to 
60 degrees with pain at 60 degrees.  There was no swelling or 
effusion, and he was able to walk, although slowly.  An X-ray 
revealed relatively severe DJD.

During a June 2005 VA examination, it was noted that clinic 
staff had observed the veteran walking without difficulty.  A 
VA orthopedic examination was performed in September 2005.  
He complained of pain, stiffness, swelling, and an inability 
to walk.  He was in a wheelchair and was wearing a hinged 
knee brace.  He said that he had pain that was an 8 or a 9 on 
a scale of 10 (with 10 being the worst).  He said that he was 
rendered bedridden once a week when the pain would flare-up.  
The objective examination noted some thigh atrophy. He could 
walk and was able to transfer out of the wheelchair.  Range 
of motion was from 0 to 90 degrees, with pain throughout the 
movement.  He could not do repetitive motion due to fatigue.  
Passive range of motion was from 0 to 95 degrees.  The knee 
joint was stable to varus and valgus stress.  There was no 
indication of joint line tenderness.  He would grimace 
throughout the examination and would jerk like he was being 
shocked throughout all manipulations of the joint.  He had 
excellent endpoint to his Lachman's test as well as to his 
anterior and posterior Drawer sign.  There was no evidence of 
instability or subluxation and the muscle strength was 5/5.  
There was some fatigability, but this did not result in any 
additional loss of range of motions (the motion was just 
slower).  An X-ray showed severe tricompartmental DJD.

The veteran submitted multiple VA outpatient treatment 
records developed between 2000 and 2005. These did not show 
any treatment for the left knee.

The veteran's left knee disability is currently evaluated 
under DC 5261, for extension limited to 20 degrees.  There is 
no indication in the objective records noted above that 
extension is limited to 30 degrees, as is required to justify 
a 40 percent disability evaluation.  Nor is there any 
indication that a 40 percent evaluation pursuant to DC 5256 
is warranted because the knee is not ankylosed in flexion 
between 10 and 20 degrees.  The Board notes that the veteran 
could also be separately rated for limitation of flexion, 
based upon VAOGCPREC 9-2004.  However, the objective evidence 
does not indicate that the veteran currently has a 
compensable degree of limitation of flexion of the left knee.  
Rather, the evidence demonstrates that flexion is to 90 
degrees.  Further, there is also no indication that a 
separate evaluation for DJD is warranted.  The veteran's knee 
is not evaluated under DC 5257, with at least noncompensable 
limitation of motion of the joint, as noted in DCs 5260 and 
5261.  See VAOGCPREC 9-98.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left knee disability are contemplated in the 30 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the right knee, has caused 
functional loss greater than that contemplated by the 30 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the joint. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As for consideration of n extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1), there is no evidence of frequent 
hospitalization for treatment of the veteran's left knee 
disability, nor is marked interference with employment shown 
as the sole result of the service-connected left knee.  The 
veteran also suffers from multiple other disabilities which 
contribute to his employment difficulties.  Therefore, the 
Board finds no exceptional circumstances in this case that 
would warrant referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his left knee disability.

D.  Increased Rating - Right peroneal strain

The relevant evidence of record includes a March 1992 private 
hospital report which noted atrophy of the right calf muscle.  
A June 1994 VA examination report referred to one inch 
atrophy of the right calf.  The diagnosis was peroneal nerve 
weakness.

The veteran was reexamined by VA in November 2000.  This 
found that the toes of both feet were clawed.  The right leg 
muscles were atrophic when compared to the left side, 
especially the gastrocnemius muscles.

VA afforded the veteran another examination in September 
2005.  The superficial peroneal nerve strength was 5/5.  He 
had good musculature of the lower extremities.  There were no 
constitutional symptoms related to the peroneal nerve.  He 
was wearing a KFO brace on the right knee.  His foot was in 
the equinovarus position that had gradually deformed.  The 
examiner felt that he had excellent strength of both the deep 
and the superficial peroneals. There was no pain during the 
examination.  Both feet had nice foot progression angle with 
no equinovarus posture to them.  Dorsiflexion was to 15 
degrees and plantar flexion was to 25 degrees, without pain.

Multiple VA treatment records developed between 2000 and 2005 
were also submitted.  These showed no treatment for the right 
peroneal strain.

The veteran's right peroneal strain is rated pursuant to DC 
5284 as a foot injury.  He has been awarded a 10 percent 
disability evaluation for moderate residuals.  The objective 
evidence of record noted above does not warrant the 
assignment of a 20 percent evaluation which requires the 
presence of moderately severe residuals.  In fact, the 
examination performed in September 2005 noted very few 
residuals, with good muscle strength, good range of motion, 
and no pain.  Therefore, it cannot be found that an increased 
disability evaluation is warranted.  

As to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), there is no evidence herein of frequent 
hospitalization for treatment of his peroneal disability.  
Marked interference with employment is also not shown as the 
sole result of the service-connected right peroneal strain 
residuals.  The veteran also suffers from multiple other 
disabilities which contribute to his employment difficulties.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the right peroneal strain residuals.

E.  SMC for loss of use of the feet

The relevant evidence of record includes VA examinations 
conducted in November and December 2000.  While the November 
examination noted that the toes of both feet were clawed, the 
December examination noted that he could walk, although 
slowly.  He did have DJD in the right foot.

At the time of the June 2005 psychiatric examination, the 
clinic staff observed the veteran to be walking without 
difficulty.  He was afforded a VA orthopedic examination in 
September 2005.  He had good musculature of the lower 
extremities, with downgoing toes.  He also had intact 
sensation in the lower extremities.  He could dorsiflex the 
right foot from neutral to 15 degrees and plantar flex to 25 
degrees, without pain.  An Aid and Attendance examination 
referred to limited function of the lower extremities.  A 
June 2004 outpatient treatment note referred to swelling of 
the right leg due to phlebitis.  September and October 2005 
treatment notes from the Augusta VAMC noted that he had 
transient loss of sensation in his feet related to 
nonservice-connected diabetes mellitus.  

After a careful review of the evidence of record, the Board 
finds that entitlement to SMC due to loss of use of the feet 
is not warranted.  While the veteran has some limited 
function of the lower extremities related to various service-
connected disorders, there is no indication in the objective 
records noted above that he has lost the use of these 
extremities.  He is able to walk, although slowly.  
Therefore, there is no current evidence that demonstrates 
that he is unable to use the lower extremities.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
SMC for the loss of use of the feet.


F.  Service Connection - Foot drop

A review of the veteran's service medical records (SMRs) 
notes no reference to any foot drop.  VA records, to include 
examinations performed in July 1970, November 1977, and 
November 1982, also make no mention of this disorder.

In September 1986,  the veteran underwent private 
neurological testing.  There were slight signs of L5 
radiculopathy, but there was no clinical evidence to support 
this.  The dorsiflexor and evertor muscles of both feet were 
very strong.

A private examination from December 1985 noted that the 
veteran walked with a limp; however, there was no foot drop.  
A VA examination conducted in November 1986 found no foot 
drop.  A January 1988 private record noted his complaints of 
foot pain with peroneal contracture; again, no foot drop was 
present.

In March 1992, the veteran was hospitalized at a private 
facility.  He had mild weakness of the hamstrings and flexors 
of both feet, with the left being worse than the right.  An 
August 1997 VA outpatient treatment note referred to right 
foot drop.

The veteran was examined by VA in December 2000.  He had DJD 
of the first MTP and IP joints, as well as of the tibial 
talor joint.  There was some spurring of the navicular and 
cuneiform joints.  Hammer toes were present.  However, there 
was no indication of any foot drop.

VA re-examined the veteran in September 2005.  He had good 
musculature of the lower extremities and downgoing toes.  
There was no diagnosis of foot drop.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for right foot 
drop is not warranted.  There is no indication that this 
disorder was present in service.  Nor is there any indication 
that it is currently present.  Therefore, there is no current 
disability to be related to his period of service or to 
another service-connected disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for foot drop.

G.  Service Connection - Rib injuries

A review of the veteran's SMRs makes no mention of any 
complaints of or treatment for any injuries to the ribs.  
None of the treatment records developed after service or the 
VA examinations conducted of the veteran make any reference 
to any disability of the ribs.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
rib injuries is not justified.  There is no evidence that the 
veteran ever injured his ribs in service; moreover, there is 
no indication of the presence of any current disability for 
which service connection would be warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for rib injuries.

H.  Service Connection - Chronic pain

The SMRs make no reference to any complaints by the veteran 
of, or any treatment for, chronic pain.

The voluminous treatment records developed since his 
discharge from service show that the veteran does suffer from 
multiple joint pains related to his service-connected 
orthopedic disorders.  No chronic pain disorder not related 
to these disorders has been found.  However, even if 
"chronic pain" unrelated to an identified disability were 
present, the Board notes that service connection for pain not 
associated with an underlying disorder is not warranted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), 
which held that pain standing alone, without a diagnosed or 
identifiable malady or condition, does not in and of itself 
amount to a disability for which service connection is 
available.  The pain that the veteran has complained of has 
already been considered in the disability evaluations 
assigned to his service-connected orthopedic disorders.  As a 
consequence, service connection for chronic pain is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic pain.


ORDER

Entitlement to an increased evaluation for low back 
degenerative disc disease with arthritic changes, evaluated 
as 60 percent disabling, based on the criteria in effect 
prior to September 23, 2002, is denied.
 
Entitlement to an increased evaluation for low back 
degenerative disc disease with arthritic changes, evaluated 
as 60 percent disabling, based on the criteria in effect 
after September 23, 2002, and September 26, 2003, is denied.

Entitlement to an increased evaluation for the residuals of a 
right knee injury is denied.

Entitlement to an increased evaluation for the residuals of a 
left knee injury is denied.

Entitlement to an increased evaluation for right peroneal 
strain is denied.

Entitlement to SMC for the loss of use of a foot is denied.

Entitlement to service connection for foot drop is denied.

Entitlement to service connection for rib injuries is denied.

Entitlement to service connection for chronic pain is denied.

[Continued on next page]
REMAND

The veteran has raised a claim for an increased evaluation 
for his service-connected PTSD.  However, after the VA 
examination was conducted in June 2005, the veteran submitted 
multiple treatment records from three different VA Medical 
Centers.  Many of the records existed at the time of the June 
2005 VA examination.  The examiner, however, did not have the 
records available at the time of the examination.  The Board 
notes that, while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board finds that the claims folder should be 
returned to the examiner who examined the veteran in June 
2005 so that the claims folder can be reviewed and so that 
the findings in those records related to PTSD can be taken 
into consideration in assigning a Global Assessment of 
Functioning (GAF) score to the veteran's PTSD.

The veteran has also requested entitlement to aid and 
attendance benefits.  In September 2005, the veteran was 
examined by VA and it was found that he did require aid and 
attendance.  However, in making this determination, the 
examiner appeared to be relying on some disorders for which 
the veteran is not service-connected.  The Board finds that 
another examination, which considers only the service-
connected disabilities, is in order before a final 
determination can be made concerning this claim.

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregong, the case is REMANDED for the 
following action:

1.  Return the veteran's multi-volume 
claims file to the examiner who conducted 
the psychiatric evaluation of the veteran 
in June 2005.  The examiner should review 
the claims file, to include all 
psychiatric treatment records added to the 
folder since the June 2005 examination, 
and should indicate in the report that the 
file has been so reviewed.  The examiner 
should then render another opinion, taking 
the treatment records into consideration, 
as to the appropriate GAF Score to be 
assigned solely to the veteran's service-
connected PTSD.  If the examiner is no 
longer available, or if the same examiner 
feels that another VA examination must be 
conducted in order to render the opinion, 
an examination should be scheduled.  All 
studies deemed necessary to render the 
opinion must be conducted, and a complete 
rationale for the opinion expressed must 
be provided.

(In the event another examination is 
scheduled, the veteran is hereby advised 
of the importance of reporting, and of the 
consequences of failing to so report, 
under 38 C.F.R. § 3.655.)

2.  The veteran should be afforded another 
VA Aid and Attendance examination.  The 
examiner should review the claims file, 
and should indicate in the report that the 
file has been so reviewed.   The examiner 
should render an opinion as to whether the 
veteran's service-connected disabilities 
require the regular aid and attendance of 
another person.  All studies deemed 
necessary to render the opinion must be 
conducted, and a complete rationale for 
the opinion expressed must be provided.

(The veteran is hereby advised of the 
importance of reporting to the 
examination, and of the consequences of 
failing to so report. 38 C.F.R. § 3.655.)

3.  Once the above-requested development 
has been completed, the veteran's claims 
for an increased evaluation for PTSD, 
entitlement to SMC at the aid and 
attendance or housebound rate, entitlement 
to a certificate of eligibility for 
specially adapted housing or special home 
adaptation grant, and entitlement to a 
certificate of eligibility for automobile 
and adaptive equipment or for adaptive 
equipment only must be readjudicated.  If 
any of the decisions remain adverse to the 
veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


